INGRAHAM, J.
The facts appearing on this appeal are substantially the same as those in the case of Aldine Manufacturing Company v. Duffy-McInnerney Company (decided herewith) 109 N. Y. Supp. 596. The action was brought to recover the amount alleged to be due under a contract between the Plymouth Company and the defendant to perform certain work and to furnish materials on a building in *598the city of Rochester in the county of Monroe, and the defense is the same.
For the reasons stated in the opinion in that case, I think the order should be reversed, with $10 costs and disbursements, and the motion granted. All concur.